     Case 3:21-cr-00388-JLS Document 20 Filed 02/24/21 PageID.60 Page 1 of 2




 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT

 6                          SOUTHERN DISTRICT OF CALIFORNIA

 7   UNITED STATES OF AMERICA,                                   21CR0388-JLS
                                                      Case No.: ______________

 8                             Plaintiff,             I N F O R M A T I O N

 9        v.                                          Title 21, U.S.C., Secs. 952 and
                                                      960 - Importation of
10   PAOLA GARCIA-MARTINEZ,                           Methamphetamine and N-phenyl-N-
                                                      [1-( 2-phenylethyl )-4-
11                             Defendant.             piperidinyl] propanamide
                                                      (fentanyl) (Felony)
12
          The United States Attorney charges:
13
                                            Count 1
14
           On or about December 2, 2020, within the Southern District of
15
     California,     defendant      PAOLA   GARCIA-MARTINEZ,        did    knowingly   and
16
     intentionally    import      500   grams   and   more,    to   wit:    approximately
17
     20.12 kilograms (44.35 pounds) of a mixture and substance containing a
18
     detectable    amount    of     methamphetamine,       a   Schedule II     Controlled
19
     Substance, into the United States from a place outside thereof; in
20
     violation of Title 21, United States Code, Sections 952 and 960.
21
                                            Count 2
22
          On or about December 2, 2020, within the Southern District of
23
     California,     defendant      PAOLA   GARCIA-MARTINEZ,        did    knowingly   and
24
     intentionally    import      400   grams   and   more,    to   wit:    approximately
25
     2.20 kilograms (4.85 pounds) of a mixture and substance containing a
26
     detectable    amount    of    N-phenyl-N- [1-( 2-phenylethyl )-4-piperidinyl]
27

28 APW:sc:12/30/2020
     Case 3:21-cr-00388-JLS Document 20 Filed 02/24/21 PageID.61 Page 2 of 2




 1 propanamide (fentanyl), a Schedule II Controlled Substance, into the

 2 United States from a place outside thereof; in violation of Title 21,

 3 United States Code, Sections 952 and 960.

 4                 12/20/2020
         DATED: _______________.

 5                                          ROBERT S. BREWER, JR.
                                            United States Attorney
 6

 7

 8                                          ALICIA P. WILLIAMS
                                            Assistant U.S. Attorney
 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                           2
